                                                         Case 2:21-cv-00691-DLR Document 17 Filed 07/02/21 Page 1 of 5



                                                     1   Justin D. Kingsolver (AZ Bar No. 035476)
                                                            JKingsolver@crowell.com
                                                     2   CROWELL & MORING LLP
                                                         1001 Pennsylvania Avenue NW
                                                     3   Washington, D.C. 20004
                                                         Telephone: 202-624-2500
                                                     4
                                                         Gabriel M. Ramsey (CA Bar No. 209218)*
                                                     5      GRamsey@crowell.com
                                                         Kristin Madigan (CA Bar No. 233436)*
                                                     6      KMadigan@crowell.com
                                                         Kayvan M. Ghaffari (CA Bar No. 299152)*
                                                     7      KGhaffari@crowell.com
                                                         Jacob Canter (CA Bar No. 324330)*
                                                     8      JCanter@crowell.com
                                                         CROWELL & MORING LLP
                                                     9   3 Embarcadero Center, 26th Floor
                                                         San Francisco, California 94111
                                                    10   Telephone: 415-986-2800
                                                    11   * Admitted pro hac vice.
                                                    12   Attorneys for Defendant Proctorio, Inc.
C ROWELL & M ORING LLP




                                                    13
                                                                         IN THE UNITED STATES DISTRICT COURT
                         A TT O RN EY S A T L A W




                                                    14                       FOR THE DISTRICT OF ARIZONA
                                                    15
                                                         Erik Johnson, an individual,              No. 2:21-cv-00691-DLR
                                                    16
                                                                                    Plaintiff,
                                                    17   v.                                        PROCTORIO, INC.’S MOTION TO FILE
                                                                                                   UNDER SEAL EXHIBIT A AND
                                                    18   Proctorio, Inc., a Delaware               PORTIONS OF THE MOTION TO
                                                         corporation,                              STRIKE; AND
                                                    19                              Defendant.
                                                                                                   NOTICE OF LODGING IN
                                                    20                                             ELECTRONIC FORM (LRCiv 5.6(c)(1))
                                                    21
                                                         Proctorio, Inc., a Delaware
                                                    22   corporation,
                                                                              Counterclaimant,
                                                    23
                                                         v.
                                                    24
                                                         Erik Johnson, an individual,
                                                    25
                                                                            Counterdefendant.
                                                    26

                                                    27

                                                    28
                                                                                                   1
                                                           Case 2:21-cv-00691-DLR Document 17 Filed 07/02/21 Page 2 of 5



                                                     1                                     MOTION TO SEAL
                                                     2          Pursuant to LRCiv 5.6, Defendant Proctorio, Inc. (“Proctorio”) hereby moves to
                                                     3   file under seal the following material: (1) portions of Proctorio’s motion and
                                                     4   memorandum in support thereof to strike certain portions of Plaintiff Erik Johnson’s
                                                     5   complaint (the “Motion”); and (2) and Exhibit A in support of the Motion, which is an
                                                     6   unredacted copy of confidential settlement communications between Proctorio’s counsel
                                                     7   and Mr. Johnson’s counsel subject to Federal Rule of Evidence 408.
                                                     8                     NOTICE OF LODGING UNDER LRCIV. 5.6(c)(1)
                                                     9          Pursuant to LRCiv 5.6(c)(1), Proctorio has lodged separately with the Court in
                                                    10   electronic form the documents to be filed under seal: (1) an unredacted copy of the
                                                    11   Motion; and (2) the Exhibit.
                                                    12                                     LEGAL STANDARD
C ROWELL & M ORING LLP




                                                    13          The Ninth Circuit has stated that a court shall grant a request to seal and/or redact
                         A TT O RN EY S A T L A W




                                                    14   that is not associated with a dispositive motion or regarding materials that are core to the
                                                    15   case’s merits as long as the movant provides “good cause.” See Kamakana v. City and
                                                    16   Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006) (“The public policies that support
                                                    17   the right of access to dispositive motions, and related materials, do not apply with equal
                                                    18   force to non-dispositive materials.”); Center for Auto Safety v. Chrysler Group, LLC,
                                                    19   809 F.3d 1092, 1101 (9th Cir. 2016) (“[P]ublic access [to filed motions and their
                                                    20   attachments] will turn on whether the [materials are] more than tangentially related to
                                                    21   the merits of a case”).
                                                    22          Rule 26(c) defines good cause. Kamakana, 447 F.3d at 1180 (“A ‘good cause’
                                                    23   showing under Rule 26(c) will suffice to keep sealed records attached to non-dispositive
                                                    24   motions.”). Under Rule 26(c) a court has good cause to “requir[e] that a trade secret or
                                                    25   other confidential research, development, or commercial information not be revealed or
                                                    26   be revealed only in a specified way.” FED. R. CIV. P. 26(c)(1)(G).
                                                    27

                                                    28
                                                                                                       2
                                                             Case 2:21-cv-00691-DLR Document 17 Filed 07/02/21 Page 3 of 5



                                                     1                                         ARGUMENT
                                                     2          Proctorio’s Motion and Exhibit A supporting it disclose highly confidential
                                                     3   settlement communications between Proctorio’s counsel and Mr. Johnson’s counsel
                                                     4   subject to Federal Rule of Evidence 408.
                                                     5          The proposed information to be sealed may be reviewed at:
                                                     6              Exhibit A. This is an email exchange dated December 9, 2020, through
                                                     7                 December 18, 2020, between Proctorio’s counsel and Mr. Johnson’s
                                                     8                 counsel that is labeled with the email subject line “Subject to Rule 408”
                                                     9                 and contains confidential settlement communications.
                                                    10              Motion, at pages 4 - 5, lines 20 - 2. The language identified on those pages
                                                    11                 is a direct quote from Exhibit A, which Proctorio seeks to seal in its
C ROWELL & M ORING LLP




                                                    12                 entirety.
                         A TT O RN EY S A T L A W




                                                    13          Good cause exists to grant this limited sealing request. FED. R. CIV. P. 26(c);
                                                    14   Kamakana, 447 F.3d at 1180.
                                                    15          First, Proctorio’s request is not associated with a dispositive motion. Rather, it is
                                                    16   associated with a motion to strike allegations that are based on communications between
                                                    17   Mr. Johnson’s counsel and Proctorio’s counsel that are governed by Federal Rule of
                                                    18   Evidence 408.
                                                    19          Second, the specific material Proctorio seeks to file under seal is narrowly
                                                    20   tailored and limited to communications made after the parties had agreed their
                                                    21   communications would remain confidential under Rule 408. Proctorio does not seek to
                                                    22   seal or redact any communications that Mr. Johnson has already publicized.1
                                                    23          Third, it is well-settled that good cause exists to seal communications between
                                                    24   outside counsel for the parties made with an expectation of confidentiality, and
                                                    25   particularly for settlement discussions. Alcaide v. Thomas, 2015 WL 6087560, at *3-4
                                                    26   (D. Ariz. Oct. 16, 2015) (holding that the defendants had established good cause to file a
                                                    27
                                                         1
                                                          The goal of this motion is to preserve the confidences of the communications that have
                                                    28   not already been publicized and that the parties had agreed should remain confidential.
                                                                                                       3
                                                           Case 2:21-cv-00691-DLR Document 17 Filed 07/02/21 Page 4 of 5



                                                     1   negotiated settlement agreement under seal); Aya Healthcare Servs., Inc. v. AMN
                                                     2   Healthcare, Inc., 2020 WL 1911502, at *4 (S.D. Cal. Apr. 20, 2020) (granting request to
                                                     3   seal references to confidential settlement discussions); San Diego Comic Convention v.
                                                     4   Dan Farr Prods., 2018 WL 2717880, at *1 (S.D. Cal. June 5, 2018) (“It is without
                                                     5   question that courts have sealed confidential settlement agreements and negotiations.”)
                                                     6   (collecting cases).
                                                     7          Last, Proctorio will be unfairly prejudiced in its legal and business position if the
                                                     8   communications are not sealed. Fed. Trade Comm’n v. Qualcomm Inc., 2019 WL
                                                     9   95922, at *3 (N.D. Cal. Jan. 3, 2019) (holding that compelling reasons exist to seal
                                                    10   information “that, if published, may harm [the defendant’s] or third parties’ competitive
                                                    11   standings and divulge the terms of confidential contracts, contract negotiations, or trade
                                                    12   secrets.”). If publicly released, there is a substantial risk that the confidential
C ROWELL & M ORING LLP




                                                    13   communications sought to be sealed would be used against Proctorio by the plaintiff or
                         A TT O RN EY S A T L A W




                                                    14   third parties, and also used by third parties as a basis to infringe Proctorio’s intellectual
                                                    15   property.
                                                    16                                          CONCLUSION
                                                    17          For the foregoing reasons, Proctorio respectfully requests that the Court grant the
                                                    18   motion and seal the Motion at pages 4 - 5, lines 20 - 2 and Exhibit A in its entirety.
                                                    19

                                                    20    Dated this 2nd day of July 2021.             Crowell & Moring LLP
                                                    21
                                                                                                       By: /s/ Justin D. Kingsolver
                                                    22
                                                                                                       Justin D. Kingsolver
                                                    23
                                                                                                       CROWELL & MORING LLP
                                                    24                                                 1001 Pennsylvania Ave. NW
                                                                                                       Washington, DC 20004
                                                    25                                                 Telephone: (202) 624-2500
                                                    26                                                 Facsimile: (202) 628-5116
                                                                                                       Email: JKingsolver@crowell.com
                                                    27
                                                                                                       Attorney for Defendant Proctorio, Inc.
                                                    28
                                                                                                         4
                                                           Case 2:21-cv-00691-DLR Document 17 Filed 07/02/21 Page 5 of 5



                                                     1

                                                     2
                                                                                        CERTIFICATE OF SERVICE
                                                     3

                                                     4          I hereby certify that on July 2, 2021, I caused this document to be electronically

                                                     5   filed using the District of Arizona’s CM/ECF system, which sends electronic notices of

                                                     6   such filing to all parties of record.
                                                                                                          By: /s/ Justin D. Kingsolver
                                                     7

                                                     8

                                                     9

                                                    10

                                                    11

                                                    12
C ROWELL & M ORING LLP




                                                    13
                         A TT O RN EY S A T L A W




                                                    14

                                                    15

                                                    16

                                                    17

                                                    18

                                                    19

                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26

                                                    27

                                                    28
                                                                                                      5
